DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 8-10-2022, overcomes the examiner’s rejection.   He allows claims 1-4, 6, 8-11, 13 and 15-16 and cancels claims 5, 7, 12 and 14.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.
2.  No other issues exist.
	Note that the International Search report states the originally filed claims were novel/inventive:
“3 Novelty and inventiveness
Notwithstanding the above mentioned lack of clarity, the subject-matter of
claims 1-15 appears to be novel and inventive (reference is made to document
D1 as closest prior art).
The applicant is invited to address the clarity issues, and to provide evidences
of the advantages of the present invention over D1. Once fulfilled these
requests, a further, specific, assessment of the novelty and inventiveness of
these differing features will be possible”.


3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for an operation method of a first electronic device to perform ranging operation by using an ultra wide-band (UWB) comprising transmitting a first ranging control message (RCM) comprising interval information to a second electronic device; 
> The ability for determining, based on the interval information, a first time related to a start time of a next ranging round; 
> The ability for determining a first RCM timing window (RTW) based on the first time; 
> The ability for transmitting a second RCM to the second electronic device in the first RTW; and
> The ability for transmitting a third RCM at a second time in a second RTW, based on a failure to receive a ranging message related to the second RCM, 
> The ability for wherein the second time is a random time point in the second RTW, 
> The ability for wherein the interval information in the first RCM comprises a first field indicating whether a RTW initial size is present, and 
> The ability for a second field indicating whether a RTW multiplier value is present, and 
> The ability for wherein, in a case that the first field indicates a presence of the RTW initial size, the interval information included in the first RCM comprises the RTW initial size for  the first RTW, and 
> The ability for in a case that the second field indicates a presence of the RTW 2Appln. No.: 16/874,032multiplier value, the interval information comprises the RTW multiplier value for the first RTW.

5.  Note that prior art Ekbal, Cho, Barriac/Tsuruoka/Ledvina and Li, which were applied in the Non-Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.


6.  Newly identified pertinent prior art is listed in the PTO-892 form but the examiner notes that they do not teach the entire inventive concept.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414